Citation Nr: 1706237	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  06-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active commissioned service in the United States Navy from September 2000 to December 2004; she served as a member of the Navy Nurse Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran lives abroad in Ethiopia, and the claim arises from the jurisdiction of the RO in Pittsburgh, Pennsylvania.  The Board denied the claim in August 2007, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The Court, in a memorandum decision, vacated the Board's previous decision in September 2009.  The case was remanded to the Board for further actions, and the claim was remanded by the Board in May 2010 and July 2011 for development.  All actions required by these remands have been accomplished and the claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in March 2007.  A transcript is of record.   


FINDING OF FACT

The Veteran was diagnosed with rheumatic fever in 2003 while on active service with the United States Navy; she currently experiences residuals.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of rheumatic fever have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran served as a nurse in the US Navy and, according to service treatment records, was diagnosed with rheumatic fever in February 2003.  Within a year of her discharge from commissioned service, she filed her claim for service connection and was given an examination in September 2005.  

At that time, as the Veteran had "subjective" complaints of joint pain with no diagnosis of arthritis, the examiner concluded that there was no residual disability present.  The Board, in a 2007 decision, denied the claim for service connection.  As noted in the introductory section, the Veteran appealed to the Court, who directed subsequent development with specific attention to be paid to the prescription of antibiotic medication following separation from service.  

Private medical records from Wichita State University show that the Veteran was prescribed penicillin between April 2005 and November 2006.  The Veteran, in a June 2010 statement submitted to the Board, noted that she experienced arthralgia (joint pain) in her knees since discharge from service, and that as she lived abroad in Africa, her care was being provided by a private physician who did offer care for residuals of rheumatic fever.  In a 2016 statement, the Veteran noted that this practitioner, Dr. E., had continued her on a course of penicillin, but that she did not keep records of the prescription.  It is noted that the Veteran lives in Ethiopia where she works as a nurse-midwife.  That nation is in the developing world, and access to modern medical facilities (with associated electronic documentation of records) could certainly be much more limited than what can be found in medical facilities the United States.  Thus, a lack of documentation of antibiotic usage for the Veteran is not necessarily unusual.  

The Veteran was assessed by VA in June 2010 in concert with a Board remand.  The examiner provided copies of clinical treatment dating to 2008 in the report of examination, and in these treatment notes, it was reported that rheumatic fever was in the active complaint list.  The condition had been "afebrile since 2003."  While the examiner made note that the in-service diagnosis of rheumatoid fever was potentially "dubious," she did not expressly challenge its validity or state that it was not at least as likely as not that the Veteran was diagnosed with rheumatoid fever in service.  Rather, it was expressed that "there is no finding of sequelae [of the diagnosed rheumatoid fever] in review of the medical records."  In other words, the rheumatoid fever assessment was not discredited, but an assessment of no residual disability was made.  It is noted, however, that the Veteran's competent reports of continual joint pain since the assessment of rheumatoid fever in 2003, as well as her reported usage of antibiotics from 2003 to 2008, were not considered by the VA examiner.  As such, the Board cannot consider this opinion, at least as it relates to a negative assessment with respect to a nexus between rheumatoid fever and service, to be particularly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran is a registered nurse (RN) and, accordingly, has medical knowledge above what a layperson would have with respect to assessing complex matters such as etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She has reported needing to take penicillin in low doses for a five-year course as a consequence of rheumatic fever diagnosed in service, and there are several annotations in the record which corroborate this need.  While the 2005 VA examiner noted that antibiotic therapy was not used to treat rheumatoid fever, as the Court noted, no other explanation for the post-service use of antibiotics was offered in the report of that examination.  Further, the Veteran's claim of needing antibiotic treatment until 2008, especially given her nursing background and her time spent in Ethiopia away from modern medical facilities and documentation, is considered credible.  She has maintained that her physician in Ethiopia, in addition to managing the five-year course of antibiotics, also prescribed ibuprofen to manage joint pain associated with residuals of rheumatic fever.  While this pain was discounted as "subjective" by VA examiners, it is noted that pain, as something uniquely identifiable by the senses, is always subjective and such a fact does not discount its actual presence in the joints.  See Jandreau at 1372.  

The Veteran very clearly was assessed with rheumatic fever in 2003 while still an active duty nurse in the Navy.  Within the first post-service year, she filed her claim for service connection in which she reported joint pain since her in-service diagnosis and her continual need for low-dose antibiotic treatment.  Given her circumstances living in Africa, she has been unable to provide copies of the regular management of her pain and need for therapy, but she has reported, in a clinical setting (i.e. not in the context of a claim for benefits), the need to continue with antibiotics until 2008.  Post-service private records from 2005 and 2006 show antibiotic usage, and her own reports of having arthralgia residuals needing prescribed painkillers, especially in light of her medical background as a nurse, are considered to be credible.  

The VA examination reports of 2005 and 2010, while negative, are not adequate to resolve the appeal.  The service treatment records, post-service records (which include a diagnosis in 2008 of rheumatic fever, present in an afebrile state since 2003), and the competent and credible reports of the course of the disease from the Veteran (a registered nurse who has actively engaged in nursing practice since 2000) support the claim for service connection.  Indeed, while the residual disability may amount to episodes of sporadic joint pain, the severity of residuals is not to be considered in a claim for service connection.  The Board concludes that rheumatic fever was diagnosed in active naval service and that some residual disability, however minimal, has been present since that time.  Service connection will accordingly be granted in this case.  


ORDER

Entitlement to service connection for residuals of rheumatic fever is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


